Exhibit 10.2

AMENDED & RESTATED INVESTOR RIGHTS AGREEMENT

This AMENDED & RESTATED INVESTOR RIGHTS AGREEMENT (this “Agreement”), dated as
of February 28, 2012, is made by and among Pacific Mercantile Bancorp, a
California corporation (the “Company”), and Carpenter Community Bancfund, L.P.
and Carpenter Community Bancfund-A, L.P. (collectively, the “Investor”). The
Company and the Investor shall sometimes be referred to herein, collectively, as
the “Parties” and individually as a “Party”.

RECITALS

A. The Company is a bank holding company, registered as such under the BHCA and
is the record and beneficial owner of 100 percent of the issued and outstanding
capital stock of Pacific Mercantile Bank, a California banking corporation (the
“Bank”).

B. On August 26, 2011, the Company and the Investor entered into that certain
Series B Stock Purchase Agreement (the “Series B Purchase Agreement” or “Series
B SPA”) and, pursuant thereto, consummated the sale by the Company and the
purchase by Investor of a total of 37,000 shares of the Company’s Series B
Preferred Stock (as defined below).

C. On August 26, 2011, the Company and the Investor also entered into that
certain Additional Series B Stock Purchase Agreement (the “Additional Series B
SPA”), pursuant to which the Company agreed to sell to Investor and the Investor
agreed to purchase from the Company 108,000 additional shares of the Company’s
Series B Preferred Stock (the “Additional Series B Shares”).

D. Also on August 26, 2011, the Company and the Investor entered into that
certain Common Stock Purchase Agreement (the “Predecessor CSPA”), pursuant to
which the Company had agreed to sell to the Investor and the Investor had agreed
to purchase from the Company a number of shares of Common Stock having an
aggregate purchase price equal to $15.5 million.

E. Concurrently herewith the parties are (i) terminating the Additional Series B
SPA in its entirety, as a result of which none of the Additional Series B Shares
will be sold to Investor and (ii) entering into an Amended & Restated Common
Stock Purchase Agreement (the “Amended CSPA”) which supersedes, in its entirety,
the Predecessor CSPA and provides for, among other things, an increase to $26.3
million in the amount of Common Shares that will be purchased by Investor from
the Company.

F. On August 26, 2011, the Company and the Investor entered into that certain
Investor Rights Agreement (the “Predecessor Rights Agreement”) setting forth
certain rights to which the Investor became immediately entitled and other
rights to which Investor was to have become entitled upon the consummation of
the transactions contemplated by the Additional Series B SPA and the Predecessor
CSPA.

G. As a result of and in connection with the actions described in the foregoing
Recitals, and as consideration therefor, the Parties are hereby entering into
this Amended & Restated Investor Rights Agreement, which supersedes in its
entirety the Predecessor Rights Agreement.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained, the Parties hereby agree as follows:

Section 1. Definitions. Capitalized terms used but not defined herein shall have
the respective meanings given to such terms in the Series B Purchase Agreement.
The following terms used herein will have the meanings set forth below or in the
section hereof cross-referenced below, as applicable:

“Acceptance Notice” has the meaning set forth in Section 3(b) hereof.

“Acceptance Period” has the meaning set forth in Section 3(b) hereof.



--------------------------------------------------------------------------------

“Additional Bank Entity First Offer Shares” has the meaning set forth in
Section 4(c) hereof.

“Additional Bank Entity First Offer Share Notice” has the meaning set forth in
Section 4(c) hereof.

“Additional First Offer Shares” has the meaning set forth in Section 3(c)
hereof.

“Additional First Offer Share Notice” has the meaning set forth in Section 3(c)
hereof.

“Additional Series B SPA” has the meaning set forth in Recital C to this
Agreement.

“Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act.

“Agreement” means this Agreement, as the same may be amended, modified,
supplemented or restated hereafter.

“Amended CSPA” shall have the meaning set forth in Recital E above.

“Bank” has the meaning set forth in the Recitals to this Agreement.

“Bank Entity” means the Bank and any direct or indirect significant subsidiary
(as such term is defined in Regulation S-X promulgated under the Securities Act)
of the Bank and any of their respective successors and assignees.

“Bank Entity Acceptance Notice” has the meaning set forth in Section 4(b)
hereof.

“Bank Entity Acceptance Period” has the meaning set forth in Section 4(b)
hereof.

“Bank Entity Common Stock Equivalents” means options, warrants, or other rights
or securities which, in accordance with their terms, are exercisable or
convertible into or exchangeable for shares of Bank Entity common stock,
provided, however, that if any of the foregoing options, warrants or other
rights to purchase or subscribe for such Bank Entity common stock are subject to
vesting, such options, warrants or other rights subject to vesting shall be
included in the definition of “Bank Entity Common Stock Equivalents” only upon
and to the extent that such options, warrants or other rights have vested and
are not subject to forfeiture under any other agreement with such Bank Entity.

“Bank Entity Equity Security” means the common stock of and any equity security
of any Bank Entity that is convertible into or exchangeable for common stock of
that Bank Entity, including any Bank Entity Common Stock Equivalents which, in
accordance with their terms, but subject to the proviso regarding vesting set
forth in the definition of “Bank Entity Common Stock Equivalents” above, are
exercisable or exchangeable for shares of common stock of that Bank Entity.

“Bank Entity Equity Security Transaction” “means a sale by the Company or by a
Bank Entity of a Bank Entity Equity Security which (i) is consummated prior to
the Rights Termination Date and (ii) is not a Bank Entity Exempt Share
Transaction.

“Bank Entity Exempt Share Transaction” has the meaning set forth in Section 4(e)
hereof.

“Bank Entity First Offer Shares” has the meaning set forth in Section 4(a)
hereof.

“Bank Entity Issuance Notice” has the meaning set forth in Section 4(b) hereof.

“Bank Entity Issuance Notice Date” has the meaning set forth in Section 4(b)
hereof.

“Beneficial Ownership” and “Beneficially Owned” (when used with reference to
shares of Company Equity Security) shall be determined in accordance with
Rule 13d-3 under the Exchange Act, provided that an Investor that Beneficially
Owns any Common Stock Equivalents shall be deemed, for purposes of this
Agreement, to Beneficially Own the underlying shares of Common Stock for which
any such Common Stock Equivalents are exercisable or exchangeable within sixty
(60) of the date on which the determination of Beneficial Ownership is being
made. Notwithstanding anything to the contrary that may be contained herein or
in Rule 13d-3 under the Exchange Act, however, if two or more persons would be
deemed, under Rule 13d-3, to share Beneficial Ownership of any shares of Company
Equity Security, the number of such Company Equity Securities shall be computed
without duplication.

“BHCA” means the Bank Holding Company Act of 1956, as amended.

 

2



--------------------------------------------------------------------------------

“Board of Directors” means the Board of Directors of the Company or any Bank
Entity, as applicable.

“Carpenter Common Shares” means the shares of the Company’s Common Stock which
the Investor has agreed to purchase and does purchase pursuant to the Amended
CSPA.

“Carpenter Funds” Carpenter Community Bancfund, L.P. and Carpenter Community
Bancfund-A, L.P.; of which the general partner is Carpenter Fund Manager GP,
LLC.

“Carpenter Nominee” means an individual, designated in writing by Investor
pursuant to Section 5 hereof, to serve as a director of the Company and the Bank
and who satisfies the following qualifications: (i) is reasonably acceptable to
the Company, and (ii) satisfies all regulatory requirements and receives all
regulatory approvals required to serve as a director of the Company and the
Bank.

“Carpenter Independent Director Nominee” means an individual designated in
writing by Investor, pursuant to Section 5 hereof, to serve as a director of the
Company and Bank who satisfies the qualifications of a Carpenter Nominee and
will qualify, on his or her appointment or election, as an Independent Director
(as defined below) of the Company and the Bank, to the extent necessary to
enable the Company or the Bank to meet applicable NASDAQ rules, or any other
applicable stock exchange or SEC rules, requiring Boards of Directors to be
comprised of a majority of independent directors.

“Common Share Closing” means the consummation of the purchase by the Investor of
the Carpenter Common Shares pursuant to the Amended CSPA.

“Common Share Closing Date” means the date on which the Common Share Closing
takes place.

“Common Stock” means the common stock, no par value, of the Company.

“Common Stock Equivalents” means options, warrants, or other rights or
securities which, in accordance with their terms, are exercisable or convertible
into or exchangeable for shares of Common Stock, provided, however, that, if any
of the foregoing options, warrants or other rights to purchase or subscribe for
such Common Stock are subject to vesting, such options, warrants or other rights
subject to vesting shall be included in the definition of “Common Stock
Equivalents” only upon and to the extent that such options, warrants or other
rights have vested and are not subject to forfeiture under any other agreement
with the Company.

“Company” means Pacific Mercantile Bancorp, a California corporation, and any
successor thereto by merger or operation of law.

“Company Equity Security” means Common Stock and any equity security of the
Company that is convertible into or exchangeable for Common Stock, including any
securities or Common Stock Equivalents which, in accordance with their terms,
but subject to the proviso regarding vesting set forth in the definition of
“Common Stock Equivalents” above, are exercisable or convertible into or
exchangeable for shares of Common Stock.

“Company Equity Security Transaction” means a sale or issuance by the Company of
a Company Equity Security which (i) is consummated prior to the Rights
Termination Date and (ii) is not an Exempt Share Transaction.

“DFI” means the Commissioner of the Department of Financial Institutions of the
State of California.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission thereunder.

“Exempt Share Transaction” has the meaning set forth in Section 3(e) hereof.

“Fairness Opinion” means a written opinion from a nationally-recognized
investment bank reasonably acceptable to the Investor opining that the Related
Party Transaction is fair from a financial point of view to the Company or the
Bank Entity, as applicable.

“Federal Reserve Board” and “FRB” both mean the Board of Governors of the
Federal Reserve System or the applicable Federal Reserve Bank acting under
delegated authority.

 

3



--------------------------------------------------------------------------------

“First Offer Shares” has the meaning set forth in Section 3(a) hereof.

“Governmental Entity” means any foreign, domestic, federal, territorial, state
or local governmental authority, quasi governmental authority, court, government
or self regulatory organization, government commission or tribunal, or any
regulatory or administrative agency, or any political or other subdivision,
department or branch of any of the foregoing.

“Independent Director” means a person who meets the then applicable definition
of “independent director” as set forth in NASDAQ Marketplace Rule 5605(a)(2), or
any similar requirements that may become applicable hereafter to the Company or
the Bank.

“Investor” has the meaning set forth in the Preamble to this Agreement.

“Issuance Notice” has the meaning set forth in Section 3(b) hereof.

“Ownership Percentage” means the percentage that results from dividing: (i) the
number of shares of Common Stock held by Investor (assuming that its Series B
Shares have been converted into shares of Common Stock), plus the number of
Common Shares purchased by Investor pursuant to the Amended CSPA, by (ii) the
sum of the total number of shares of Common Stock outstanding on the date of the
determination of such percentage (assuming all outstanding Series B Shares and
any shares of Common Stock issuable upon conversion of any securities that are
then convertible into Common Stock or other Voting Securities of the Company at
the option of the holder thereof had been converted into shares of Common
Stock). The Ownership Percentage will not give effect to any shares of Common
Stock that are issuable upon the future exercise, whether by the Investor or by
other Persons, of options, warrants or other rights to purchase or subscribe for
Common Stock which (unlike convertible securities) require the holders thereof
to pay consideration for the shares of Common Stock underlying such options,
warrants or purchase or subscription rights.

“Person” or “person” means and includes any natural person, corporation, limited
liability company, limited partnership, general partnership or joint venture,
trust, estate or any unincorporated association.

“Purchased Shares” means the Series B Shares purchased by Investor pursuant to
the Series B Purchase Agreement and the Carpenter Common Shares purchased
pursuant to the Amended CSPA.

“Registration Rights Agreement” means that certain Registration Rights Agreement
in the form attached as Exhibit C to the Amended CSPA.

“Rights Termination Date” means the earliest to occur of the following: (i) a
transfer by Investor of Series C Preferred Stock (a) pursuant to any public
offering of securities of the Company (including, without limitation, a public
offering registered under the Securities Act), (b) a public sale pursuant to
Rule 144 under the Securities Act or any similar rule then in force, or
(c) pursuant to a merger, consolidation or similar transaction involving the
Company if, after any transaction specified in any of the foregoing clauses (a),
(b) or (c) is consummated, a Person or group of Persons (within the meaning of
the Exchange Act, other than the Carpenter Funds and/or its Affiliates) would
own beneficially or control, in the aggregate, more than 50% of the outstanding
Voting Securities of the Company, the surviving corporation in such transaction
or the parent thereof, as the case may be (provided that in the case of a
transaction described in clause (a) or clause (c) above, the transaction has
been approved by the Company’s Board of Directors or a committee thereof);
(ii) the fourth (4th) anniversary of the date of this Amended Rights Agreement;
(iii) (x) for Sections 2, 3, 4 and 9 of this Agreement, the Rights Termination
Date will be the date on which the Investor no longer Beneficially Owns fifty
percent (50%) of the Purchased Shares actually purchased by Investor, measured
assuming that the Investors Series B Shares have been converted into shares of
Company Common Stock, and (y) for Section 5 of this Agreement, the date on which
the Investor no longer Beneficially Owns twenty-five percent (25%) of the
Purchased Shares, measured assuming that the Investors Series B Shares have been
converted into shares of Company Common Stock; provided, that Sections 6, 7, 8,
10, 11, 12, 13, 14, and 15 of this Agreement shall survive any termination of
this Agreement.

“SBAV” means SBAV LP, a Delaware limited partnership that is an affiliate of the
SBAV Group, Inc., and Affiliates thereof.

“SBAV Investor Rights Agreement” has the meaning set forth in Section 14(a)
hereof.

 

4



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.

“Series B Certificate of Determination” means the Certificate of Determination
of the Rights, Preferences, Privileges and Restrictions of the Series B-1 Shares
and Series B-2 Shares in the form such Certificate was filed with the California
Secretary of State on August 16, 2011 and as the same may be amended hereafter.

“Series B Preferred Stock” and “Series B Shares” means the Company’s Series B-1
and Series B-2 Convertible 8.4% Noncumulative Preferred Stock.

“Series B Purchase Agreement” and “Series B SPA” have the same meaning, which is
set forth in Recital B to this Agreement.

“Series C Preferred Stock” and “Series C Shares” means the Company’s Series C
8.4% Noncumulative Preferred Stock issuable as and to the extent provided in the
Series B Certificate of Determination.

“Voting Securities” means shares of any class or series of capital stock of the
Company that are then entitled to be voted by the holders thereof (either as a
separate class or series, or together with any other class or series of the
Company’s capital stock) generally in the election of directors of the Company.

Section 2. Reservation for Issuance. The Company (i) will at all times reserve
and keep available, out of its authorized but unissued Common Stock, a number of
shares of Common Stock sufficient for the full conversion of the Series B
Shares, and (ii) if any shares of Series C Preferred Stock are issued to
Investor, and there are insufficient authorized and unreserved shares of Common
Stock available for the full conversion of such Series C Shares, then, as soon
as practicable following the issuance of the Series C Shares, the Company will
take all action reasonably necessary to seek the approval of its shareholders of
an amendment to the Company’s Articles of Incorporation increasing the Company’s
authorized shares of Common Stock and, if such approval is obtained, to file
that amendment with the California Secretary of State in accordance with the
provisions of Section 13.2 of the Series C Certificate of Determination.

Section 3. Right to Purchase Additional Company Equity Securities. From and
after the date of this Amended Agreement and continuing until the Rights
Termination Date, the Investor shall have the rights set forth hereinafter in
this Section 3 (the “First Offer Rights”).

(a) Right of First Offer. In order to preserve, but not increase, the Investor’s
Ownership Percentage, if the Company proposes to consummate a Company Equity
Security Transaction, then, on the terms and conditions set forth hereinafter in
this Section 3, and subject to the exceptions for Exempt Share Transactions that
are set forth in Section 3(e) below, the Company will offer to sell to the
Investor, for the same purchase price that is paid for the shares of Company
Equity Security being sold in such Company Equity Security Transaction (with
non-cash consideration valued at its fair market value), a number of shares of
such Company Equity Security (the “First Offer Shares”) that are sufficient to
enable the Investor to maintain, immediately after giving effect to the sale of
the actual number of shares of the Company Equity Security that are sold in the
Company Equity Security Transaction, Investor’s Ownership Percentage determined
as of the date of the Investor’s Acceptance Notice (as defined in Section 3(b)
below), taking into account for this purpose the number of shares of such
Company Equity Security that are purchased by or for the account of Investor in
such Company Equity Security Transaction pursuant to this Section 3(a) and
Section 3(b) below.

(b) Exercise of Right of First Offer. The Company shall give written notice (an
“Issuance Notice”) of any proposed Company Equity Security Transaction (as
described in Section 3(a) above) to the Investor not less than twenty (20)
calendar days prior to the expected consummation date of such Company Equity
Security Transaction; provided that no Issuance Notice need be given in respect
of any Exempt Share Transaction (as hereinafter defined). Such Issuance Notice
shall set forth (i) the number of, and the price at which and the other material
terms and conditions on which, such shares of Company Equity Security are
proposed to be sold in such Company Equity Security Transaction, and (ii) the
number of First Offer Shares that the Investor will be entitled to purchase
(determined as provided in Section 3(a) above), assuming the actual sale of all
of the Company Equity Securities proposed to be sold in such Company Equity
Security Transaction. At any time during the 20 calendar day period following
the receipt of such an Issuance Notice (the “Acceptance Period”), the Investor
shall have the right to elect to purchase all or a portion of such

 

5



--------------------------------------------------------------------------------

First Offer Shares at the price and on the terms and conditions specified in the
Issuance Notice, by delivering to the Company, prior to the end of such
20 calendar day Acceptance Period, a written notice specifying the number of
First Offer Shares which the Investor is electing to purchase (an “Acceptance
Notice”). Subject to the proviso set forth hereinafter in this Section 3(b) and
the provisions of Section 3(c) below, any purchase of First Offer Shares by the
Investor pursuant to this Section 3 shall be consummated concurrently with the
consummation of the sale of shares in the Company Equity Security Transaction
described in the Issuance Notice, at which time the Investor shall be obligated
to pay to the Company the purchase price, as set forth in such Issuance Notice,
of the First Offer Shares which the Investor has elected to purchase; provided,
however, that, if governmental or regulatory approvals are required to be
obtained by the Investor to permit it to purchase any of such First Offer
Shares, the Company shall not be obligated to sell those First Offer Shares to
Investor unless such approvals are obtained by Investor within sixty (60) days
after the date of the Investor’s Acceptance Notice, in which case a second
closing shall be held on the fifth (5th) business day following the receipt of
such approvals at which closing the remaining First Offer Shares will be
purchased and paid for by the Investor.

(c) Change in Number of Shares Sold in a Company Equity Security Transaction.
Notwithstanding anything to the contrary that may be contained elsewhere in this
Section 3, in the event that the total number of shares of Company Equity
Security that are actually sold in any Company Equity Security Transaction with
respect to which the Investor has exercised its Right of First Offer pursuant to
Sections 3(a) and 3(b) above, is less than the number of shares of Company
Equity Security set forth in the Issuance Notice for such Transaction, then, the
number of First Offer Shares which the Investor may purchase pursuant to this
Section 3 by reason of such Company Equity Security Transaction shall be
proportionately reduced, as it is the purpose of this Section 3 to enable the
Investor to preserve, but not increase, its Ownership Percentage (as provided in
Section 3(a) above). On the other hand, if the total number of shares of Company
Equity Security that are actually sold in any Company Equity Security
Transaction with respect to which the Investor has exercised its Right of First
Offer, in full, pursuant to Sections 3(a) and 3(b) above, exceeds the number of
shares of Company Equity Security that were proposed to be sold in a Company
Equity Security Transaction as set forth in the Issuance Notice with respect
thereto, then, the number of First Offer Shares that the Investor shall be
entitled to purchase shall be proportionately increased for the increase in the
number of shares of Company Equity Security that are sold in such Company Equity
Security Transaction (such increase in the number of First Offer Shares, the
“Additional First Offer Shares”). In the event of any such increase, the Company
shall provide a written notice (an “Additional First Offer Share Notice”) of the
increase to the Investor if the Investor had purchased all of the First Offer
Shares set forth in the Issuance Notice and, subject to the proviso in the last
sentence of Section 3(b) above, the Investor shall have (i) ten (10) days
thereafter to elect, by written notice to the Company, to purchase some or all
of such Additional First Offer Shares and (ii) five business days thereafter to
consummate the purchase of the Additional First Offer Shares it has elected to
purchase.

(d) Right of Company to Sell First Offer Shares to Third Parties. If the
Investor fails (i) to exercise its right to purchase or to consummate its
purchase of any First Offer Shares in full pursuant to Section 3(a) above within
the 20-day Acceptance Period or (ii) to exercise its right to purchase or fails
to consummate its purchase of any of the Additional First Offer Shares in full
within the 10-day period set forth in Section 3(c) above, the Company shall be
free, for a period that will end on the later of (x) one hundred eighty
(180) calendar days thereafter, or (y) the offering termination date (if any),
as such termination date may be extended, as specified in any offering materials
prepared by the Company in connection with such Company Equity Security
Transaction, to offer and sell to any other person or persons those of the First
Offer Shares and Additional First Offer Shares (if any) which the Investor
failed to purchase hereunder, on terms that are not materially less favorable to
the Company than those set forth in the Issuance Notice, except that the number
of shares of the Company Equity Security to be sold by the Company in such
Transaction may be increased by the number of First Offer Shares and the number
of Additional First Offer Shares that the Investor failed to purchase.

(e) Exempt Share Transactions. The foregoing notwithstanding, the Investor’s
rights under Section 3(a) shall not apply to any sales of Company Equity
Securities in any of the following transactions or offerings (each, an “Exempt
Share Transaction” and, collectively, “Exempt Share Transactions”):

(i) shares of Common Stock or other Company Equity Securities issued on
conversion of the Series B Preferred Stock or the Series C Preferred Stock, in
accordance with the respective terms thereof;

(ii) shares of Common Stock or other Company Equity Securities issued as a
dividend or distribution on the Series B Preferred Stock or Series C Preferred
Stock, in accordance with the respective terms thereof;

 

6



--------------------------------------------------------------------------------

(iii) shares of Common Stock or other Company Equity Securities issued by reason
of a dividend, stock split, split-up or other distribution on shares of Common
Stock which does not result in a change in the Investor’s Ownership Percentage;

(iv) shares of Common Stock or other Company Equity Securities issued or
issuable pursuant to the exercise or exchange of any Common Stock Equivalents,
provided that the exercise prices of such Common Stock Equivalents are not
decreased and the number of Company Equity Securities issuable upon exercise of
such Common Stock Equivalents are not increased other than in accordance with
the terms of such Common Stock Equivalents; provided further, that in the case
of compensatory Common Stock Equivalents granted or issued, in the form of stock
options, stock purchase warrants or other similar rights to purchase Common
Stock, to directors, officers, employees or consultants to the Company, the
exercise price of such Common Stock Equivalents was equal to or greater than the
closing price of the Common Stock on the date of grant or issuance of such
Common Stock Equivalents;

(v) shares of Company Equity Securities sold and issued by the Company in a
rights offering to the holders of the Company’s outstanding Common Stock in
which the Investor is entitled to participate (either directly or as a holder of
Series B Shares), and the rights to purchase such shares of Common Stock to be
distributed to the Company shareholders in such rights offering;

(vi) the adoption of or the grant or exercise of rights under a Shareholder
Rights Plan (commonly known as a “poison pill”) and the issuance of any shares
of Common Stock or other securities thereunder at an exercise price for the
rights equal to or above the fair market value of the Common Stock at the time
of such issuance;

(vii) shares of Common Stock or any other Company Equity Securities issued or
that may become issuable pursuant to (A) the acquisition of another Person by
the Company, or any subsidiary thereof, whether by merger or other statutory
reorganization, or (B) a purchase by the Company or any of its subsidiaries of
all or substantially all of the assets of another Person, (C) the acquisition of
shares or other voting securities of another Person by the Company or any of its
subsidiaries, and (D) a joint venture or partnership agreement (each of such
transactions, an “Acquisition Transaction”), provided that in each case the
issuance of Common Stock or other Company Equity Securities, as the case may be,
has been or is approved by the Company’s Board of Directors and provided further
that any Company Equity Securities issued or issuable in connection with any
Acquisition Transaction the primary purpose of which is to raise capital for the
Company or its subsidiaries (other than nominal amounts of capital), issued in
one or more related transactions that result in similar economic consequences,
shall not be deemed to be an Exempt Share Transaction;

(viii) the sale and issuance of Carpenter Common Shares pursuant to the Amended
CSPA;

(ix) the issuance of the Stock Purchase Warrants pursuant to the Amended CSPA or
to SBAV and the shares issuable on exercise thereof (the “Warrant Shares”);

(x) any other public offering by the Company of shares of any Company Equity
Securities (including Common Stock or Common Stock Equivalents) registered under
the Securities Act.

(f) Termination of First Offer Rights. Notwithstanding anything to the contrary
that may be contained in this Section 3 or elsewhere in this Agreement, if the
Investor has become entitled to the First Offer Rights under this Section 3 as a
result of its consummation of the purchase of the Carpenter Common Shares under
the Amended CSPA, then such First Offer Rights shall continue in effect
thereafter until the Rights Termination Date, whereupon such First Offer Rights
shall terminate.

Section 4. Right to Purchase Securities of the Bank or any Bank Entity. From and
after the date of this Amended Agreement and continuing until the Rights
Termination Date, the Investor shall have the rights set forth hereinafter in
this Section 4 (“Bank Entity Securities First Offer Rights”).

(a) Right of First Offer. If the Company or any Bank Entity proposes to
consummate a sale or issuance of any Bank Equity Securities (a “Bank Entity
Equity Security Transaction”), then, on the terms and conditions set forth
hereinafter in this Section 4, and subject to the exceptions for Bank Entity
Exempt Share Transactions that are set forth in Section 4(e) below, the Bank
Entity will offer to sell to the Investor, for the same purchase price that is
paid for the shares of the Bank Entity Equity Security being sold in such Bank
Entity Equity Security Transaction (with non-cash consideration valued at its
fair market value), a number of shares of Bank Entity Equity Security (the “Bank

 

7



--------------------------------------------------------------------------------

Entity First Offer Shares”) as follows: the percentage of the shares of Bank
Entity Equity Security offered to the Investor in the Bank Entity Equity
Security Transaction shall equal to the Ownership Percentage of the Investor as
of the date of the Bank Entity First Offer Acceptance Notice (as defined in
Section 4(b) below) received from Investor, taking into account for this purpose
the number of shares of such Bank Entity Equity Security that are purchased by
or for the account of the Investor in such Bank Entity Equity Security
Transaction pursuant to this Sections 4(a) and Section 4(b) below; provided,
however, that, if governmental or regulatory approvals are required to be
obtained by the Investor to permit it to purchase any of such Bank Entity First
Offer Shares, the Company shall not be obligated to sell those Bank Entity First
Offer Shares to Investor unless such approvals are obtained by Investor within
sixty (60) days after the date of the Investor’s Acceptance Notice, in which
case a second closing shall be held on the fifth (5th) business day following
the receipt of such approvals at which closing the remaining Bank Entity First
Offer Shares will be purchased and paid for by the Investor.

(b) Exercise of Right of First Offer. The Bank Entity shall give written notice
(a “Bank Entity Issuance Notice”) of any proposed Bank Entity Equity Security
Transaction (as described in Section 4(a) above) to the Investor not less than
twenty (20) calendar days prior to the expected consummation date of such Bank
Entity Equity Security Transaction; provided that no Bank Entity Issuance Notice
need be given in respect of any Bank Entity Exempt Share Transaction (as
hereinafter defined). Such Bank Entity Issuance Notice shall set forth (i) the
number of shares of Bank Entity Equity Securities that, and the price at which
and the other material terms and conditions on which such shares of Bank Entity
Equity Securities, are proposed to be sold in such Bank Entity Equity Security
Transaction, and (ii) the number of Bank Entity First Offer Shares that the
Investor will be entitled to purchase pursuant to Section 4(a), assuming that
all of the shares of the Bank Entity Equity Security proposed to be sold in such
Bank Entity Equity Security Transaction are actually sold. At any time during
the 20 calendar day period following the receipt of such a Bank Entity Issuance
Notice (the “Bank Entity Acceptance Period”), the Investor shall have the right
to elect to purchase all or a portion of the number of Bank Entity First Offer
Shares which the Investor is entitled to purchase by reason of such Bank Entity
Equity Security Transaction, at the price specified in the Bank Entity Issuance
Notice, by delivering to the Bank, prior to the end of such 20 calendar day
Acceptance Period, a written notice specifying the number of Bank Entity First
Offer Shares which the Investor is electing to purchase (a “Bank Entity
Acceptance Notice”). Subject to the proviso set forth hereinafter in this
Section 4(b) and the provisions of Section 4(c) below, any purchase of Bank
Entity First Offer Shares by the Investor pursuant to this Section 4 shall be
consummated concurrently with the consummation of the sale of shares in the Bank
Entity Equity Security Transaction described in the Bank Entity Issuance Notice,
at which time the Investor shall be obligated to pay the purchase price, as set
forth in the Bank Entity Issuance Notice, of the Bank Entity First Offer Shares
which the Investor has elected to purchase; provided, however, that, if any
governmental or regulatory approvals are required to be obtained by the Investor
to permit it to purchase any of such Bank Entity First Offer Shares, the Bank
Entity shall not be obligated to sell those Bank Entity First Offer Shares to
Investor unless such approvals are obtained by Investor within sixty (60) days
after the date of the Investor’s Bank Entity Acceptance Notice, in which case a
second closing shall be held on the fifth (5th) business day following the
receipt of such approvals at which closing the remaining Bank Entity First Offer
Shares will be purchased and paid for by the Investor.

(c) Change in Number of Shares Sold in a Bank Entity Equity Security
Transaction. Notwithstanding anything to the contrary that may be contained
elsewhere in this Section 4, in the event that the total number of shares of
Bank Entity Equity Security that are actually sold in any Bank Entity Equity
Security Transaction with respect to which the Investor has exercised its Bank
Entity Right of First Offer pursuant to Sections 4(a) and 4(b) above, is less
than the number of Bank Entity Equity Securities set forth in the Bank Entity
Issuance Notice, then, the number of Bank Entity First Offer Shares which the
Investor may purchase pursuant to this Section 4 by reason of such Bank Entity
Equity Security Transaction shall be proportionately reduced, so that the
percentage of Bank Entity Equity Securities purchased by the Investor in the
Bank Entity Equity Security Transaction shall equal the Investor’s Ownership
Percentage on the date of the Bank Entity Acceptance Notice received from the
Investor. On the other hand, if the total number of shares of such Bank Entity
Equity Security that are actually sold in such Transaction with respect to which
the Investor has exercised its Bank Entity Right of First Offer, in full,
pursuant to Sections 4(a) and 4(b) above, exceeds the number of Bank Entity
Equity Securities that were proposed to be sold as set forth in the Bank Entity
Issuance Notice for such Bank Entity Equity Security Transaction, then, the
number of Bank Entity First Offer Shares that the Investor shall be entitled to
purchase shall be proportionately increased for the increase in the number of
shares of Bank Entity Equity Security that were sold in such Bank Entity Equity
Security Transaction (such increased number of Bank Entity First Offer Shares,
the “Additional Bank Entity First Offer Shares”). In the event of any such
increase, the Bank Entity shall provide written notice (an “Additional Bank
Entity First Offer Share Notice”) of the increase to the Investor if the
Investor had purchased all of the Bank Entity First Offer Shares set forth in
the Bank Entity Issuance Notice and, subject to the proviso in the last sentence
of Section 4(b) above, the Investor shall have (i) ten (10) days thereafter to
elect, by written

 

8



--------------------------------------------------------------------------------

notice to the Bank, to purchase some or all of such additional Bank Entity First
Offer Shares and (ii) five business days thereafter to consummate the purchase
of the Additional Bank Entity First Offer Shares it has elected to purchase.

(d) Right of Bank Entity to Sell Bank Entity First Offer Shares to Third
Parties. If the Investor fails (i) to exercise its right to purchase or to
consummate its purchase of the Bank Entity First Offer Shares in full pursuant
to Section 4(a) above within the 20-day Acceptance Period, or (ii) to exercise
its right to purchase or to consummate its purchase of, the Additional Bank
Entity First Offer in full pursuant to Section 4(c), as the case may be, then
the Bank Entity shall be free, for a period that will end on the later of
(x) one hundred eighty (180) calendar days thereafter, or (y) the offering
termination date (if any), as the same may be extended by the Bank Entity, as
specified in any offering materials prepared by the Bank Entity in connection
with such Bank Entity Equity Security Transaction, to offer and sell those of
the Bank Entity First Offer Shares or any of the Additional Bank Entity First
Offer Shares (as the case may be) which the Investor failed to purchase
hereunder to any other Person on terms that are not materially less favorable to
the Bank Entity than those set forth in the Bank Entity Issuance Notice (except
that the number of Bank Entity Equity Securities to be sold by the Bank Entity
in such Bank Entity Equity Security Transaction may be increased by the number
of Bank Entity First Offer Shares or Additional Bank Entity First Offer Shares
(as the case may be) that the Investor failed to purchase).

(e) Exempt Share Transactions. The foregoing notwithstanding, the Investor’s
rights under Section 4(a) and Section 4(b) shall not apply to any sales of Bank
Entity Equity Securities in any of the following transactions or offerings
(each, a “Bank Entity Exempt Share Transaction” and, collectively, the “Bank
Entity Exempt Share Transactions”):

(i) shares of Bank Entity common stock or other Bank Entity Equity Securities
issued by reason of a dividend, stock split, split-up or other distribution on
shares of Bank Entity common stock which does not result in a change in the
ownership percentage of the underlying security holders;

(ii) shares of Bank Entity common stock or other Bank Entity securities issued
or issuable pursuant to the exercise or exchange of any Bank Entity Common Stock
Equivalents, provided that the exercise prices of such Bank Entity Common Stock
Equivalents are not decreased and the number of Bank Entity Equity Securities
issuable upon exercise or as a result of the exchange of such Bank Entity Common
Stock Equivalents are not increased other than in accordance with the terms of
such Bank Entity Common Stock Equivalents; provided further, that in the case of
compensatory Bank Entity Common Stock Equivalents granted or issued in the form
of stock options, stock purchase warrants or similar stock purchase rights, to
directors, officers or employees of or consultants to the Bank Entity, the
exercise price was equal to or greater than the closing price of the shares of
Bank Entity common stock, or if there is no market for such common stock, then,
the fair market value of such shares of Bank Entity common stock (as determined
in good faith by its Board of Directors) on the date of grant or issuance of
such Bank Entity Common Stock Equivalents;

(iii) shares of Bank Entity common stock or other Bank Entity Equity Securities
issued or that may become issuable pursuant to (A) the acquisition of another
Person by the Bank Entity, or any subsidiary thereof, whether by merger or other
statutory reorganization, or (B) a purchase by the Bank Entity of all or
substantially all of the assets of another Person, (C) the acquisition by the
Bank Entity of more than 50% of the voting securities of another Person, and
(D) a joint venture or partnership agreement (each of such transactions, a “Bank
Entity Acquisition Transaction”), provided that in each case the issuance of
Bank Entity common stock has been or is approved by the Bank Entity’s Board of
Directors, and provided further that any Bank Entity Equity Securities issued or
issuable in connection with any such Bank Entity Acquisition Transaction the
primary purpose of which is to raise capital for the Bank Entity or its
subsidiaries (other than nominal amounts of capital), in one or more related
transactions shall not be deemed to be a Bank Entity Exempt Share Transaction.

(iv) shares of Bank Entity common stock issued on conversion of any convertible
preferred stock or as a dividend or distribution on any preferred stock which a
Bank Entity may issue prior to the Rights Termination Date, provided that the
Bank Entity offered to sell to the Investor shares of such convertible preferred
stock pursuant to and in accordance with Sections 4(a) and 4(b) above;

(v) any public offering of shares of any Bank Entity Equity Securities
(including shares of Bank Entity common stock or Common Stock Equivalents)
pursuant to either an exemption from the registration requirements of or a
registration statement filed under the Securities Act.

 

9



--------------------------------------------------------------------------------

(f) Termination of Bank Entity First Offer Rights. Notwithstanding anything to
the contrary that may be contained in this Section 4 or elsewhere in this
Agreement, if the Investor has become entitled to the Bank Entity First Offer
Rights under this Section 4 as a result of its consummation of the purchase of
the Carpenter Common Shares pursuant to the Amended CSPA, then such Bank Entity
First Offer Rights shall continue in effect thereafter until the Rights
Termination Date, whereupon such First Offer Rights shall terminate.

Section 5. Board Representation.

(a) Appointment to Company Board of Directors and Committees. Provided that
Investor has consummated the purchase of the Carpenter Common Shares under the
Amended CSPA, then, the Company will appoint, on the terms and conditions set
forth hereinafter in this Section 5, three (3) individuals, designated in
writing by the Carpenter Funds, each of whom must meet the qualifications to be
a Carpenter Nominee and one whom must meet the qualifications to be a Carpenter
Independent Director Nominee (collectively, the “Investor Board Nominees”) to
the Company’s Board of Directors effective as soon as practicable after the
later of (i) the date on which the Required Regulatory Approvals for their
appointments to the Board of Directors have been received, or (ii) the date on
which the Company’s shareholders approve the Bylaw Amendment, as defined below
(the “Director Appointment Date”); provided, however, that notwithstanding the
foregoing, if 100% of the Purchased Shares are not Beneficially Owned by the
Investor at the closing of its purchase of the Carpenter Common Shares pursuant
to the Amended CSPA, then the number of individuals the Carpenter Funds shall be
entitled to nominate to the respective Boards of Directors of the Company shall
be determined pursuant to subparagraphs (i), (ii), (iii) and (iv) of
Section 5(c) below. Effective upon his or her appointment to the Company’s Board
of Directors, each Investor Board Nominee will be eligible (but not required) to
serve as a member of the committees of the Board of Directors of the Company as
determined by the Company’s Board of Directors, provided that, such Investor
Board Nominee satisfies the requirements under applicable laws, rules and
regulations, including NASDAQ rules, with regard to the appointment of members
and their service on such committees. Following his or her appointment to the
Company Board of Directors, the Carpenter Independent Director Nominee, if he or
she meets the requirements of Rule 10A-3 under the Exchange Act, will be
eligible to serve as a member of the Audit Committee of the Board of Directors
of the Company as determined by the Board of Directors of the Company.

(b) Appointment to Boards of Directors and Committees of Bank Entities. The
Investor Board Nominees who have been approved by the Company’s Board of
Directors pursuant to Section 5(a) above will be appointed to serve as members
of the Boards of Directors of the Bank Entities as promptly as practicable
following the later of: (i) the date on which Investor consummated the purchase
of the Carpenter Common Shares pursuant to the Amended CSPA or (ii) the date as
of which the Required Regulatory Approvals for their appointments to those
Boards of Directors have been received; provided, however, that notwithstanding
the foregoing, if 100% of the Purchased Shares are not Beneficially Owned by the
Investor at the closing of its purchase of the Carpenter Common Shares pursuant
to the Amended CSPA, then the number of individuals the Carpenter Funds shall be
entitled to nominate to the respective Boards of Directors of the Bank Entities
shall be determined pursuant to subparagraphs (i), (ii), (iii) and (iv) of
Section 5(c) below. Effective upon the their appointment to the Board of
Directors of the Company, each Investor Board Nominee will be eligible (but not
required) to serve as a member of the respective committees of the Boards of
Directors of each Bank Entity as determined by their respective Boards of
Directors, provided that, such Carpenter Nominee satisfies the requirements
under applicable laws, rules and regulations, including NASDAQ rules, with
regard to the appointment of members and their service on such committees.
Following the appointment of Carpenter Independent Director Nominee to the Board
of Directors of the Company, he or she will be eligible to serve as a member of
the respective Audit Committees of the Boards of Directors of the Bank Entities
as determined by the Board of Directors of the Company.

(c) Effect of Changes in Beneficial Ownership on Director Appointment Rights.
The respective Boards of Directors of the Company and each Bank Entity shall
nominate the Carpenter Nominees and the Carpenter Independent Director Nominee,
or any person designated by the Investor to serve in any Nominee’s place that
meets the qualifications to be a Carpenter Nominee or a Carpenter Independent
Director Nominee, as applicable, for election to the respective Boards of
Directors of the Company and each Bank Entity for an additional one year term at
each meeting of their respective shareholders at which directors are elected,
until the earlier of (i) the Rights Termination Date applicable to this
Section 5 as set forth above in this Agreement, or (ii) the Investor
Beneficially Owns a lesser percentage of Purchased Shares as follows (the
“Purchased Shares Percentages”):

(i) Subject in all cases to the limitations set forth in subparagraph (iv) of
this Section 5(c) below, if the Investor Beneficially Owns (calculated without
duplication) at least 78% of the Purchased

 

10



--------------------------------------------------------------------------------

Shares (measured assuming that any Series B Shares comprising part of those
Purchased Shares have been converted into shares of Company Common Stock), the
Investor may designate three (3) Investor Director Nominees, one (1) of whom
meets the qualifications to be a Carpenter Independent Director Nominee to
become and serve as a member of the respective Boards of Directors of the
Company and each Bank Entity;

(ii) Subject in all cases to the limitations set forth in subparagraph (iv) of
this Section 5(c) below, if the Investor Beneficially Owns (calculated without
duplication) at least 50% but less than 78% of the Purchased Shares (measured
assuming that any Series B Shares comprising part of those Purchased Shares have
been converted into shares of Company Common Stock), then the number of Investor
Director Nominees who may be appointed or elected to and serve on the respective
Boards of Directors of the Company and each Bank Entity shall be reduced to
two (2), one (1) of whom meets the qualifications to be a Carpenter Independent
Director Nominee;

(iii) Subject in all cases to the limitations set forth in subparagraph
(iv) below, if the Investor Beneficially Owns (calculated without duplication)
at least 25%, but less than 50%, of the Purchased Shares (measured assuming that
any Series B Shares comprising part of those Purchased Shares have been
converted into shares of Company Common Stock), then the number of Investor
Director Nominees who may be appointed or elected to and serve on the respective
Boards of Directors of the Company and each Bank Entity shall be reduced to one
(1); and

(iv) Notwithstanding anything to the contrary that may be contained elsewhere in
this Section 5 or in this Section 5(c), in no event shall the Investor be
entitled to designate a number of individuals for appointment or election to the
respective Boards of Directors of the Company and each Bank Entity which exceeds
the product of: (i) the Investor’s then Ownership Percentage, and (ii) as
applicable, the total number of directors on the respective Boards of Directors
of the Company and each Bank Entity, provided that if such product is not a
whole number, it shall be rounded up to the next whole number and provided,
further, in no event shall this subparagraph (iv) entitle the Investor to
designate a number of individuals for appointment or election to the respective
Boards of Directors of the Company and each Bank Entity pursuant to this
Section 5 which exceeds the number permitted by whichever of subparagraphs (i),
(ii) or (iii) of this Section 5(c) is then applicable.

(d) Bylaw Amendment. The Board of Directors shall approve and the Company shall
submit a proposal for a vote of the Company’s shareholders at its next annual
shareholders meeting, which is currently scheduled to be held in May 2012, for
approval of an amendment to the Company’s Bylaws to provide that the authorized
number of directors shall be at least seven (7) and not more than thirteen (13),
with the exact number of directors within that range to be determined by the
Board (the “Bylaw Amendment”). The Company’s Board of Directors shall recommend
to shareholders that they approve, and the Company will solicit proxies from
shareholders for approval of that Bylaw Amendment. If the Company’s shareholders
fail to approve the Bylaw Amendment at the next annual meeting of shareholders,
then (i) the Company shall re-submit such Bylaw Amendment for approval of the
Company’s shareholders at each annual shareholders meeting thereafter that is
held prior to the Rights Termination Date, and (ii) pending the receipt of such
approval from the Company’s shareholders, the Investor will be entitled to
exercise and have Board Observation Rights set forth in Section 5(k) below.

(e) Filling of Vacancies in Investor Board Positions. If a Carpenter Independent
Director Nominee or a Carpenter Nominee ceases, prior to the Rights Termination
Date, to serve as a director of the Company and/or a Bank Entity, as the case
may be, for any reason, the Company shall cause the vacancy or vacancies created
thereby to be filled by appointment of an individual designated in writing by
Investor, who is determined, in accordance with the provisions of Section 5(a)
above, to qualify as a Carpenter Independent Director Nominee or a Carpenter
Nominee, as the case may be.

(f) Failure of Investor Director Nominee to be Elected by Shareholders. If a
Carpenter Independent Director Nominee or Carpenter Nominee is nominated by the
Company for election to the Board of Directors of the Company pursuant to this
Section 5, but fails to be elected by the Company’s shareholders, then, subject
to the proviso set forth in Section 5(g) below and unless the Rights Termination
Date has occurred, the Company shall, as soon as practicable thereafter,
increase the size of such Board of Directors and appoint an individual
(different from the individual who was not elected) who the Investor designates
in writing and who (i) is determined, in accordance with the process set forth
in Section 5(a) above, to qualify as a Carpenter Independent Director Nominee or
a Carpenter Nominee, as the case may be, and (ii) has received the Required
Regulatory Approvals to serve on the Board of Directors of the Company.

 

11



--------------------------------------------------------------------------------

(g) Increases in Number of Directors. If an increase in the size of the Board of
Directors is required to enable the Company to meet its obligations under this
Section 5 and a corresponding increase is required in order to maintain an odd
number of directors, then the Company and/or the Bank Entity shall make such
corresponding increase and the respective Board of Directors shall appoint an
individual to fill the vacancy created thereby; provided, however, that no
increase in the size of the Board of Directors of the Company or of any Bank
Entity shall be required if it would cause the size of the Company’s Board of
Directors or any Bank Entity to exceed the maximum size permitted under the
Company’s or such Bank Entity’s articles of incorporation or bylaws and, in such
event, the Company and/or the Bank Entity, as the case may be, shall use its
respective commercially reasonable efforts to obtain the approval of its
shareholders of an amendment to its articles of incorporation or bylaws to
increase the number of directorships necessary to appoint such Carpenter
Independent Director Nominee or Carpenter Nominee or such additional director
(as the case may be).

(h) Director Compensation. The Carpenter Nominees shall receive the same
compensation, indemnification, insurance, advancement of expenses and other
similar compensatory rights in connection with his or her role as a non-employee
director as the other non-employee members of the Board of Directors, and the
Carpenter Nominees shall be entitled to reimbursement for reasonable
out-of-pocket expenses incurred in attending meetings of the Board of Directors
or any committee thereof, to the same extent as the other non-employee members
of the Board of Directors. The Company shall notify the Carpenter Nominees(s) of
all regular meetings and special meetings of the Board of Directors (and each
written consent in lieu of a meeting) and of all regular and special meetings of
any committee of the Board of Directors on which they serve (and each written
consent in lieu of a meeting) to the same extent as other directors or committee
members (as the case may be) are so notified. The Company and each Bank Entity
shall provide the Carpenter Nominees with copies of all notices, minutes,
consents, documents, information, presentations, data and other material that it
provides to all other members of the Board of Directors concurrently as such
materials are provided to the other members and shall provide other information
as is reasonably requested.

(i) Limitation on Interim Changes in Authorized Number of Directors. Effective
upon the Director Appointment Date and continuing until the Carpenter Nominees
have been duly appointed to the Board of Directors of the Company pursuant to
Section 5(a) above, the Company covenants that it will not, and its Board of
Directors shall not, seek to have the shareholders of the Company consider an
amendment to the Bylaws of the Company that would have the effect of increasing
the maximum size of the Board of Directors to any number greater than thirteen
(13).

(j) Possible Changes in Board Composition. Effective on the Director Appointment
Date, the Company will cause that number of its incumbent directors required in
order to accommodate the Company’s obligations arising under this Section 5 and
its obligations under the corresponding provisions of the SBAV Investor Rights
Agreement, to resign from the respective Boards of Directors of the Company and
each Bank Entity. The Company and the Investor shall consult with each other
regarding the respective resignations to ensure that the resulting board
composition of the Company shall be appropriate and shall comply with the NASDAQ
Marketplace Rules.

(k) Board Observation Rights. Until at least one of the Carpenter Nominees has
been appointed to the respective Boards of Directors of the Company and each
Bank Entity pursuant to Section 5(a) above, Investor may designate a
representative, reasonably acceptable to the Company Board of Directors, who
shall be invited by the Company and each such Bank Entity to attend, in a
nonvoting observer capacity, all of their respective Board meetings and, at the
option of such Investor’s representative, at each of the respective committees
of the Boards of Directors of the Company and each Bank Entity for which such
Investor’s representative qualifies and, in that capacity, shall give such
representative copies of all notices, minutes, consents, and other materials
that it provides to its directors at the same time and in the same manner as
provided to such directors; provided, however, that such representative shall
agree, in writing, on terms reasonably acceptable to the Company and the Bank,
to hold in confidence and trust, all information so provided or to which such
representative will have access while attending any such Board or committee
meetings and to not make any use of any such information except for the sole and
exclusive benefit of the Company and the Bank Entities, to the same extent as if
such representative was a member of the Boards of Directors of the Company and
such Bank Entities; and provided, further, that the Company and each such Bank
Entity reserves the right (which it will exercise reasonably) to withhold any
information and to exclude such representative from any meeting or portion
thereof if access to such information or attendance at such meeting (i) could
adversely affect the attorney-client privilege between the Company and/or the
Bank Entity and its counsel, (ii) could result in disclosure of trade secrets or
competitively sensitive information or create a conflict of interest,
(iii) would give the Investor representative access to, or could result in the
disclosure to such representative or to the Investor or any of its affiliates,
of any non-public personal customer information or any financial or other
records or data of or in the possession of any Bank Entity pertaining to any

 

12



--------------------------------------------------------------------------------

customers or prospective customers of any such Bank Entity, including with
respect to any past, present or future banking transactions between any Bank
Entity and any such customer or prospective customer; or (iv) would give the
Investor representative access to, or could result in the disclosure to such
representative or his or her affiliates or to Investor or any of its affiliates,
of or with respect to any communications (written or oral) from or to any
federal or state banking authority or agency that has regulatory jurisdiction
over the Company or any such Bank Entity if the disclosure thereof to the
Investor representative or to Investor or any of its affiliates would violate
federal or state laws or government regulations or any order, directive or
instruction of any such bank regulatory authority or agency.

Section 6. Related Party Transactions. The approval of the independent directors
of the Company shall be required for any proposed transaction, or a series of
related transactions, involving more than one million dollars ($1,000,000),
between the Company or the any Bank Entity and (i) any director or executive
officer of the Company or any Bank Entity, (ii) any nominee for election as a
director of the Company or any Bank Entity, (iii) any security holder who is
known to the Company to own of record or beneficially more than 5% of any class
of the Company’s voting securities, or (iv) any Affiliate of or member of the
immediate family of any of the foregoing persons (each a “Related Party
Transaction”); provided, that no independent director who is not disinterested
with respect to the transaction shall be entitled to vote on the approval of the
transaction provided further that if the value of a Related Party Transaction
exceeds five million ($5,000,000), the Company or the Bank Entity must first
obtain a Fairness Opinion. Notwithstanding the foregoing, however, the foregoing
requirement shall not apply to (x) any loan or extension of credit or any other
banking transaction in the ordinary course of the Bank Entity’s business which
complies with applicable banking laws and regulations, or (y) any transactions
entered into by the Company or the Bank Entity prior to the date hereof.

Section 7. Termination of this Agreement. Notwithstanding anything to the
contrary that may be contained elsewhere herein, this Agreement shall terminate
on the earlier of (i) the termination of the Amended CSPA or (ii) the Rights
Termination Date.

Section 8. Notices. Any notice or other communication under or pertaining to
this Agreement must be in writing and will be deemed given and received when it
is delivered in person, sent by facsimile or email (with proof of receipt at the
facsimile number or email address to which it is required to be sent), or on the
business day after the day on which it is delivered, with charges prepaid, to a
major nationwide delivery service for overnight delivery, or on the third
(3rd)business day after the day on which it is mailed by first class mail
(postage prepaid) from within the United States, to the following addresses (or
such other address as may be specified after the date of this Agreement by the
party to which the notice or communication is sent):

 

If to the Company:    With a copy to:   

Pacific Mercantile Bancorp

949 South Coast Drive, Suite 300

Costa Mesa, California 92626

Attn. Raymond E. Dellerba

Tel: (714) 438-2500

Fax: (714) 438-1076

  

Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, CA 92660

Attn: Ben A. Frydman,

Tel: (949) 725-4000

Fax: (949) 725-4100

   If to the Investor:    With a copy to:   

Carpenter Funds

5 Park Plaza, Suite 950

Irvine CA, 92614

Attention: John Flemming

  

Robert Sjogren, Esq.

Carpenter Funds

5 Park Plaza, Suite 950

Irvine, CA 92614

  

Any party may change its address for notice purposes by giving written notice of
such new address, by one of the means set forth above in this Section 8, which
change of address shall be effective on the tenth day following its deemed
delivery as set forth above in this Section 8.

Section 9. Assignment. The provisions of Section 5 of this Agreement may not be
assigned by the Investor without the prior written consent of the Company, which
consent may be withheld by the Company in its sole discretion, and any purported
assignment shall be null and void in the absence of such consent. The rights
under

 

13



--------------------------------------------------------------------------------

Sections 3 and 4 of this Agreement may be assigned (but only with all related
obligations) by the Investor to a transferee of Purchased Shares that, together
with its Affiliates, acquires more than 50% of Investor’s Purchased Shares
measured assuming that the Purchased Shares have been converted into shares of
Company Common Stock; provided that (a) prior to such transfer, the Company is
furnished with written notice stating the name and address of such transferee
and identifying the securities with respect to which such rights are being
transferred, and (b) such transferee agrees in writing to be bound by and
subject to the terms and conditions of this Agreement. Subject to the foregoing
restriction on assignment, this Agreement will be binding upon, and will inure
to the benefit of and be enforceable by, the parties hereto and their respective
successors and permitted assigns.

Section 10. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto in respect of the subject matter
contained herein. This Agreement supersedes all prior written and prior or
contemporaneous oral agreements and understandings between the parties with
respect to the subject matter of this Agreement, including the Predecessor
Rights Agreement, which is of no further force or effect.

Section 11. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, without regard to conflicts
of laws principles.

Section 12. Severability. If any provision of this Agreement or the application
thereof to any person or circumstances is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to Persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and will in no way be affected, impaired or invalidated
thereby.

Section 13. Waiver. Any party hereto may (a) extend the time for the performance
of any of the obligations or other acts of the other party hereto, (b) waive
compliance by the other party with any of such other party’s obligations or
covenants contained herein; provided, however, that any such extension or waiver
shall be valid only if set forth in an instrument in writing signed by each of
the parties to be bound thereby, but no such extension or waiver and no failure
to insist on strict compliance by another party hereto with an obligation or
covenant hereunder shall operate as a waiver of, or estoppel with respect to,
any subsequent failure to comply with the same obligation or covenant or any
failure to comply therewith by the party whose performance was waived.

Section 14. Other Investor Rights Agreements; Amendment.

(a) Other Investor Rights Agreements. On August 26, 2011, the Company entered
into the SBAV Investor Rights Agreement which grants SBAV certain rights similar
to the rights in this Agreement. Investor acknowledges and agrees that the
Company may from time to time with the agreement of SBAV, amend any provision of
the SBAV Investor Rights Agreement without the approval of Investor to (a) cure
any ambiguity therein, (b) correct or supplement any provision contained therein
that may be defective or inconsistent with any other provisions therein, or
(c) shorten or lengthen any time period thereunder. The Company hereby agrees
and acknowledges that except as set forth above, it will not agree to amend,
alter or supplement the SBAV Investor Rights Agreement without the written
consent of the Investor.

(b) Investor and the Company may from time to time amend any provision of this
Agreement to (a) cure any ambiguity herein, (b) correct or supplement any
provision contained herein that may be defective or inconsistent with any other
provisions herein, or (c) shorten any time period hereunder. The Company and
Investor hereby agree and acknowledge that except as set forth above, they will
not amend, alter or supplement this Agreement or make, directly or indirectly,
any other agreement, whether written or oral, with SBAV or give any other rights
or benefits to SBAV, relating to the terms or conditions of the transactions
contemplated by the Series B Purchase Agreement and the Common Stock Purchase
Agreement, on terms more favorable, in form or substance, than those offered in
this Agreement without the written consent of SBAV. The Company also hereby
acknowledges that it has not entered into any agreement, whether written or oral
(other than the SBAV Investor Rights Agreement, the Series B Purchase Agreement,
the Registration Rights Agreement and the SBAV fee reimbursement letter)
regarding the rights or benefits of SBAV, relating to the terms or conditions of
the transactions contemplated by the Series B Purchase Agreement and the Common
Stock Purchase Agreement.

 

14



--------------------------------------------------------------------------------

Section 15. Miscellaneous.

(a) Construction. For purposes of this Agreement:

(i) the word “or” will not be exclusive;

(ii) inclusion of items in a list will not be deemed to exclude other terms of
similar import;

(iii) all parties will be considered to have drafted this Agreement together,
with the benefit of counsel, and no provision will be strictly construed against
any Person by reason of having drafted such provision;

(iv) the word “include” and its correlatives means including without limitation;

(v) terms that imply gender will include all genders;

(vi) defined terms will have their meanings in the plural and singular case;

(vii) the terms “hereof”, “herein”, “hereunder”, “hereto”, “hereafter” and
“hereinafter” and any similar terms shall refer to this Agreement as a whole and
not to the particular section, paragraph or clause where any such term appears
unless the context clearly indicates otherwise;

(viii) unless otherwise expressly indicated, references to Sections and Exhibits
in this Agreement are to the Sections of and Exhibits to this Agreement;

(ix) the Recitals to this Agreement are an integral part of this Agreement and
shall be given full effect in connection with the interpretation and
construction of this Agreement.

(x) the use of “will” as an auxiliary will not be deemed to be a mere prediction
of future occurrences; and

(xi) the headings in this Agreement are for convenience of reference only and
will not limit or otherwise affect the interpretation or application of any of
the terms or provisions of this Agreement.

(b) Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which executed counterparts, and any photocopies,
facsimile copies or pdf copies of which, will be deemed to be an original, but
all of which, when taken together, will constitute one and the same instrument.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed, where applicable by their duly authorized representatives, as of the
date first above written.

 

PACIFIC MERCANTILE BANCORP By:  

/s/ RAYMOND E. DELLERBA

Name:   Raymond E. Dellerba Title:   President and CEO
CARPENTER COMMUNITY BANCFUND, L.P.; and CARPENTER COMMUNITY BANCFUND-A, L.P. By:
  CARPENTER FUND MANAGER GP, LLC,their General Partner By:  

/s/ JOHN FLEMMING

Name:   John Flemming Its:   Managing Member

[Signature Page to Carpenter Investor Rights Agreement]

 

16